Exhibit 10.2 REVOLVING LINE OF CREDIT NOTE $15,000,000.00 Davenport, Iowa June 7, 2011 FOR VALUE RECEIVED, the undersigned FLEXSTEEL INDUSTRIES, INC. (“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its office at 666 Walnut Street, 2nd Floor, Des Moines, Iowa, 50309 or at such other place as the holder hereof may designate, in lawful money of the United States of America and in immediately available funds, the principal sum of Fifteen Million Dollars ($15,000,000.00), or so much thereof as may be advanced and be outstanding, with interest thereon, to be computed on each advance from the date of its disbursement as set forth herein. DEFINITIONS: As used herein, the following terms shall have the meanings set forth after each, and any other term defined in this Note shall have the meaning set forth at the place defined: (a) “Business Day” means any day except a Saturday, Sunday or any other day on which commercial banks in
